DETAILED ACTION

Status of Claims

The following is a Final office action in response to the communications received on February 02, 2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 6 have been amended.
Claims 1-10 are pending and have been examined.
Response to Amendments
Applicant amendments to claim 1 and 6 are acknowledged.  
Response to Arguments
Applicant's arguments have been considered but not found persuasive.  Applicant argues:
A.  On applicant’s invention, the computer processor is configured to carry out a process of text parsing based on natural language processing modules implemented by the processor that cannot be carried out by a human. Specifically, while a human can parse text, it cannot parse text as part of a natural language processing.
Examiner’s Response:  A human can perform natural language processing by reading while looking to extract what is important.  Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea and does not take the claim out of the methods of organizing human activity grouping.  The invention is directed to inventory management, it is a method of  organizing a human activity.  

     B.  Denker does not teach, parsing using natural language the text data of the access credential to determine the number of access credentials referenced by the listing.
Examiner’s Response:  Denker in at least paragraph 0018 discloses an interactive seat map with information such as seat availability per section.  In at least paragraph 0065 discloses a user interface with all type of venue information such as seating maps, pricing information, purchase information, tickets information, etc.  Also, in at least paragraph 0095 discloses that the system 102 optionally utilizes the event seating and ticket pricing information to provide user interfaces for display to ticket purchasers. For example, the user interfaces may display a seating chart color coded, icon coded, and/or text coded to indicate seat availability, prices, whether the seats are wheelchair accessible, whether a special code is needed to purchase ticket for a seat, whether the user has already purchased a ticket for the seat for the event, etc.  Since, paragraph 0095 discloses reading text data for seat availability, 1 purchased ticket corresponding to a specific seat, reads into the new limitation when text data indicates seat availability of zero, whether  the user has already purchased a ticket for the seat for the event.  Also, paragraphs 0270-0272 discloses parsing text data to determine the number of access credentials available within a given section.  For example, gray may be used to indicate 0 number of tickets available for a specific section. Claim language is too broad and reads into the prior art cited.


Claim Rejections - 35 USC § 101

	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine,
manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” 
Regarding Claims 1 and 6 the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to an inventory management system, which is a method of organizing a human activity.  Other than reciting databases, a processor and a memory, nothing in the claims precludes the steps for being performed by hand.  For example, but for “databases”, “a processor” and “a memory”, the limitations on storing inventory data, receiving, parsing, determining,  filtering and updating data is a process that under its broadest reasonable interpretation could be performed by hand but for the recitation of generic computer elements.  This judicial exception is not integrated into a practical application.  The computers are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea and does not take the claim out of the methods of organizing human activity grouping.  The claims are directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to integration of the abstract idea into a practical application, the additional element of using computers to perform the storing, receiving, parsing, determining, filtering and updating steps amounts to no more than mere instructions to apply the exception using a generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claims are not patent eligible.

Regarding dependent claims 2, 5, 7 and 10 these claims are directed to limitations which serve to limit the data  These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea.  They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility.

Regarding dependent claims 3-4 and 8-9, these claims are directed to limitations which serve to limit the processing steps  These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea.  They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility.

Therefore the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102 (a1) as being anticipated by Denker (US 2012/0078667A1)

Claim 1   

Denker discloses the following limitations:

An access credential inventory management system comprising:

at least one database configured to store credential inventory data, wherein the credential inventory data includes at least a data object corresponding to a listing of access credentials, (see at least abstract and figures 1B, 10-11)

wherein each listing refers to one or more access credentials associated with the listing, and a data object includes a value indicative of the availability of the associated access credential; and a processor having a memory and configured to: (see at least abstract, figures 1B, 10-11 and paragraphs 0265-0267) 

receive a data object that includes reference to the listing of access credentials, wherein each listing includes reference to at least one access credential, (see at least figures 20 and 21D).  

wherein the data object includes text data containing the number of access credential referenced by the listing of access credentials, parse, using a natural language processing module implemented by the processor, the text data to (see at least figure 20 and paragraphs 0095, 0261, 0265-0267 and 0270-0272).

determine the number of access credentials referenced by the listing of the data object; (see at least figure 20, paragraphs 0095, 0265-0267 and 0270-0272).

receive one or more data values corresponding to market data relating to comparable listings, where each comparable listing has at least one feature in common with the listing include in the received data object; (see at least paragraph 0197).

receive one or more data values corresponding to market data relating to presently available listings for the same event as the access credential provides access; (see at least paragraphs 0197, 0117-0120).

filter the presently available data set based on the comparable listing dataset, update the price of the listing in response to the filtering (see at least paragraph 0197).

Claim 2

Furthermore, Denker discloses the following limitations:

wherein the comparable listings are a data set of previously sold listings (see at least paragraphs 0034, 0094 and 0117-0120).

Claim 3

Furthermore, Denker discloses the following limitations:

where the processor is configured to filter the present dataset for entries that (a) match entries from the previously sold listing data set, and (b) are equal or similar to the number of tickets within the selected listing (see at least paragraphs 0308, 0095, 0230 and figures 29D-29H).

Claim 4

Furthermore, Denker discloses the following limitations:

where the processor is configured to:

generate a secondary comparable set that is different that the first comparable set; (see at least paragraphs 0197, 0117-0120 and 0308).

price each access credential reference included in the listing, based on a comparison to either the secondary comparable set or the comparable dataset (see at least paragraphs 0197, 0117-0120 and 0308).


Claim 5

Furthermore, Denker discloses the following limitations:

wherein the secondary comparable set is a user defined comparable set received from one or more remote storage locations (see at least paragraphs 0135 and 0261-0265).

As per claims 6-10, claims 6-10 recite substantially similar limitations to claims 1-5 and are therefore rejected using the same art and rationale set forth above.  



CONCLUSION


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

/ALLEN C CHEIN/Primary Examiner, Art Unit 3687